Citation Nr: 1044677	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-36 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury.

2.  Entitlement to a compensable rating for residuals of 
heatstroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook Counsel
INTRODUCTION

The Veteran served on active duty from March 1979 to March 1986; 
from April 1987 to August 1990; and February 2003 to August 2004.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
rating decisions of the Pittsburgh, Pennsylvania Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In September 
2010, the Veteran testified during a Board hearing at the RO 
before the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.

The issue of entitlement to a compensable rating for residuals of 
heatstroke is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
action is required on her part.  


FINDING OF FACT

In March 2010, prior to the promulgation of a Board decision in 
the appeal, VA received notification from the appellant that a 
withdrawal of this appeal as to the issue of entitlement to 
service connection for the residuals of a head injury was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issue of 
entitlement to service connection for the residuals of a head 
injury by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn her appeal concerning service 
connection for residuals of head injury and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration as to this issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to this issue and it is 
dismissed.


ORDER

The appeal seeking service connection for residuals of head 
injury is dismissed.  


REMAND

During her September 2010 Board hearing, the Veteran testified 
that in conjunction with an earlier claim for Social Security 
Disability benefits she was evaluated by a Dr. "McDouwich" who 
concluded that she had problems with speech at certain 
temperatures.  She also indicated that she was receiving benefits 
from Social Security.  The Board notes that there is no 
indication from the claims file that the RO attempted to obtain 
outstanding records from the Social Security Administration (SSA) 
in conjunction with the Veteran's claim.  While SSA records are 
not controlling for VA determinations, VA is required to assist a 
claimant in obtaining records, including SSA records, if there 
exists a "reasonable possibility" that the records could help 
substantiate the claim.  See, e.g., Golz v. Shinseki, 590 F.3d 
1217 (Fed. Cir. 2010).  Thus, as it is reasonably possible that 
the record identified by the Veteran could help her substantiate 
her claim, a remand is necessary for the RO to obtain and 
associate with the claims file copies of SSA disability records 
pertaining to the Veteran.  

The Board also notes that the Veteran's representative has argued 
that the RO did not consider a September 2005 psychological 
evaluation from Dr. Nadulek in making its determination on the 
Veteran's claim.  In this regard, while the record shows that the 
RO did list Dr. Nadulek's report as part of the evidence 
considered in the March 2006 rating decision, the decision did 
not explain why Dr. Nadulek's findings could not form a basis for 
assignment of a compensable rating.  Accordingly, on remand, as 
part of readjudicating the Veteran's claim, the RO should 
reconsider and refer to the findings of Dr. Nadulek.  

In addition, the Veteran has reported that she currently sees a 
doctor through Medicare who may have assessed whether she has any 
current physiological residuals of heat stroke.  Accordingly, on 
remand, subject to the Veteran providing a signed release of 
information, the RO should attempt to obtain any available 
records from this physician.  Additionally, the RO/AMC should 
also obtain records from any other treatment sources 
appropriately identified by the Veteran.   

Finally, she has asserted that she has some visual impairment 
secondary to the heat stroke.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request that SSA 
furnish any available disability records 
pertaining to the Veteran and any decision 
made awarding benefits.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses received 
should be associated with the claims file.

2.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation she has received for heatstroke 
since April 2008 and should secure copies of 
complete records of the treatment or 
evaluation from all sources appropriately 
identified.

3.  Thereafter, the claims file and all 
records obtained should be forwarded to an 
appropriate VA examiner for review.  The 
examiner is requested to set out findings 
that can be identified as the residuals of 
heat stroke.  Specifically, it should be 
noted whether there are cognitive or memory 
impairments identified due to the heat 
stroke.  It should also be noted whether 
there are vision impairments due to the heat 
stroke.  All pertinent symptoms and findings 
should be set out.  If these matters cannot 
be addressed without any further development, 
to include a VA medical examination to 
determine residuals of heatstroke, such 
development should be undertaken.  

4.  The RO should then readjudicate the claim 
and include in the readjudication 
reconsideration of the September 2005 report 
by Dr. Nadulek.  If the claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and her representative 
the opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant until she 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


